Mr. Presiding Justice Pam delivered the opinion of the court. 2. False imprisonment, § 29*—when question of wrongful detention one of fact. In an action of trespass on the case to recover damages for the alleged wrongful detention of plaintiff, amounting to false imprisonment, in a hospital conducted by defendant, evidence examined and held, to present a question of fact for the jury as to whether plaintiff had been wrongfully detained against her will. 3. False imprisonment, § 28*—when evidence sufficient to support verdict. In an action of trespass on the case to recover damages for the alleged wrongful detention of plaintiff, amounting to false imprisonment, in a hospital conducted by defendant company, evidence examined and held sufficient to support a verdict for plaintiff. 4. False imprisonment, § 30*—when instructions properly given. In an action of trespass on the case to recover damages for wrongful detention, amounting to false imprisonment, instructions examined and held properly given. 5. Appeal and error, § 1561*—when refusal to give instruction harmless. Refusal to give an instruction requested by defendant is harmless error where as much of the instruction as was applicable to the facts had been covered by other instructions given at defendant’s request. 6. Evidence, § 74*—when conversations with third persons admissible. Evidence of conversations of plaintiff with others held outside of the presence of representatives of the corporation defendant are admissible when part of the res gestrn. 7. Appeal and error, § 1691*—when error in examining witness waived. In an action against a corporation defendant, any error of counsel for plaintiff in asking a question of a witness, who was the superintendent of defendant and in actual control of its affairs, is waived where the witness insisted upon answering after objection thereto was sustained and such action of the witness was concurred in by counsel for defendant. 8. False imprisonment, § 34*—what damages recoverable. In an action of trespass on the case to recover damages for wrongful detention, amounting tq false imprisonment, punitive as well as actual damages are recoverable. 9. False imprisonment, § 29*—when amount of xecovery a question for jury. In an action of trespass on the case to recover for wrongful detention, amounting to false imprisonment, the question of damages is for the jury. 10. False imprisonment, § 37*—when damages not excessive. In an action of trespass on the case to recover for wrongful detention, amounting to false imprisonment, verdict for $775 held not excessive.